Citation Nr: 0013475	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-03 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from March 1987 to June 1987 
and from December 1990 to November 1991.  The record 
indicates that the veteran was in the Texas Air National 
Guard from July 1986 to July 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran' claim of entitlement to service 
connection for bipolar disorder.


FINDING OF FACT

Medical evidence has been presented showing that the 
veteran's bipolar disorder is related to service.


CONCLUSION OF LAW

The veteran's bipolar disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Service connection may be presumed where certain chronic 
diseases, including psychoses, manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Factual Background

The veteran's service medical records are negative for any 
diagnosis or treatment of a mental disorder.

Records from Holloman Air Force Base (dated from February 
1991 to August 1991) are also negative for any diagnosis or 
treatment of a mental disorder.

Private medical records from the Houston Northwest Medical 
Center (dated from December 1991 to January 1992) indicate 
that the veteran was admitted to the psychiatric unit on 
December 27, 1991.  It was noted that the veteran had been 
mostly mute and had given inappropriate responses to 
questions.  The veteran had appeared to describe depression 
and had stated that at times, he did not feel that life was 
worth living.  A summary of the veteran's hospital course 
shows that the veteran was discharged on January 13, 1992.  
The recorded diagnosis was bipolar disorder, mixed, with 
psychotic features.  It was noted that it as most likely that 
the veteran had suffered from bipolar disorder for quite some 
time but had not sought any treatment or been prescribed any 
medications.

VA treatment records (dated from June to July 1993) pertain 
primarily to treatment for unrelated disorders, but it was 
noted historically that the veteran had experienced a 
psychotic episode in December 1991 and that he had been 
diagnosed with manic/depressive disorder.  It was later noted 
that the veteran had a psychosis not otherwise specified, by 
history.

Private medical records from the Harris County Hospital 
District (dated in August 1996) reflect a diagnosis of 
manic/depressive disorder.  The veteran was placed in holding 
for observation, and it was noted that the veteran reported 
having been diagnosed with manic/depressive disorder four 
years prior.

Additional VA treatment records (dated in May 1998) indicate 
that the veteran was referred for treatment of his bipolar 
disorder.  The veteran reported that he had been diagnosed 
with bipolar disorder in 1991.  He had been placed on 
Lithium, which he had taken for the next two to three years, 
and had done well.  He had stopped taking Lithium in 1996 and 
in 1997 and had experienced manic episodes with psychosis.  
The current Axis I diagnosis was bipolar disorder.

At his video hearing before a Member of the Board (conducted 
in September 1999), the veteran testified that he had been 
mobilized during the Gulf War, in December 1990.  (Transcript 
(T.) at 3).  He had been discharged from active service in 
November 1991.  (T. at 4).  The veteran denied any prior 
history of a mental condition.  Id.  When asked if he had had 
some troubles while on active duty, the veteran responded in 
the affirmative.  Id.  He had had trouble sleeping and had 
had a higher activity level.  Id.  The veteran's service 
representative submitted additional treatment records (from 
the Houston Northwest Medical Center) and indicated that the 
veteran had been hospitalized from December 27, 1991, to 
January 13, 1992, for bipolar disorder, mixed, with psychotic 
features.  (T. at 5-6).  The veteran's service representative 
also waived consideration of this evidence by the RO.  (T. at 
5).  The veteran testified that his bipolar disorder had 
affected his ability to hold a job.  (T. at 9).  He had been 
laid off about five times in the last six years.  Id.  The 
veteran stated that currently, he did odd jobs around the 
neighborhood.  Id.

III.  Analysis

Upon review of the pertinent clinical evidence of record, the 
Board finds that the veteran was diagnosed with and treated 
for bipolar disorder from December 1991 to January 1992.  The 
Board also finds that the veteran's second period of active 
service ran from December 1990 to November 1991.  In effect, 
then, the Board finds that the record supports a grant of 
service connection for bipolar disorder.

As discussed above, service connection may be presumed where 
certain chronic diseases, including psychoses, manifest 
themselves to a compensable degree within one year after 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  In 
this instance, the veteran separated from active service the 
second time in November 1991, and he was diagnosed with 
bipolar disorder the following month, in December 1991.  
Also, the record suggests that the veteran's bipolar disorder 
adversely affected his employment.  Clearly, then, the 
veteran's bipolar disorder was diagnosed within the 
applicable presumptive period.  Id.  As to its manifestation 
to a compensable degree, the Board assumes without deciding 
that the veteran's assertions as to the effect on his 
employment indicate a compensable disability level.

In light of the above then, given the applicable presumptive 
period, the Board finds that the veteran is entitled to 
service connection for bipolar disorder.

In reaching this determination, the Board acknowledges the 
notation in the veteran's private medical records from the 
Houston Northwest Medical Center, which indicated that it was 
most likely that the veteran had had bipolar disorder for 
quite some time.  This, of course, suggests that the 
veteran's bipolar disorder could have preexisted service or 
have been incurred during a period of inactive service, which 
would mitigate against a grant of service connection.  
However, the Board notes that the veteran also had an earlier 
period of active service, from March 1987 to June 1987 and 
that there is absolutely nothing in the veteran's service 
medical records indicating that the veteran's bipolar 
disorder preexisted service.  Further, the Board finds it 
persuasive in this instance that the veteran was initially 
clinically diagnosed with bipolar disorder in December 1991, 
as compared to the opinion expressed that the veteran's 
bipolar disorder had been in existence for quite some time.


ORDER

Service connection for bipolar disorder is granted.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

